 


109 HR 44 IH: To direct the Secretary of Homeland Security to establish an independent panel to assess the homeland security needs of the National Capital Region.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 44 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To direct the Secretary of Homeland Security to establish an independent panel to assess the homeland security needs of the National Capital Region. 
 
 
1.Homeland security needs of National Capital Region 
(a)Establishment of independent panelThe Secretary of Homeland Security shall establish an independent panel to assess the homeland security needs of the National Capital Region. 
(b)Duties of panelThe panel shall— 
(1)evaluate the definition of National Capital Region used by the Department of Homeland Security to determine whether the definition should be modified to include additional areas, including jurisdictions in the States of Maryland and Virginia along Interstate Routes 270, 95, and 66; 
(2)determine whether jurisdictions in the States of Maryland and Virginia along Interstate Routes 270, 95, and 66 should be taking actions to prepare for the possibility of a terrorist attack in the National Capital Region, including the construction of facilities to accommodate the needs of the National Capital Region in the event of a terrorist attack; and 
(3)if the panel determines under paragraph (2) that actions should be taken by jurisdictions along Interstate Routes 270, 95, and 66, make recommendations for appropriate funding to permit the actions to be taken as expeditiously as possible. 
(c)Composition of panelThe panel shall include representatives of the jurisdictions that comprise the National Capital Region and the jurisdictions to be considered for inclusion in the National Capital Region under subsection (b)(1). 
(d)Report to congressNot later than 18 months after the date of the first meeting of the panel, the panel shall transmit to the Secretary and Congress a report containing the recommendations of the panel. 
 
